DETAILED ACTION

1.	This action is responsive to the communications filed on 06/21/2021.
2.	Claims 1-19, 21, are pending in this application.
3.	Claims 1-13, 16, 17, 19, have been amended.
4.	Claim 20 has been cancelled.
5.	Claim 21 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 

Response to Arguments
claim(s) 1-19, 21, have been considered but are moot in view of the new ground of rejection. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-13, 15, 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonar et al. (US 2013/0286942).
Regarding claim 1, Bonar disclosed:
An electronic device, comprising: a memory (Paragraph 5, mobile wireless device, such as a mobile phone, therefore including a memory), configured to store computer executable instructions and a set of synchronization data (Paragraph 2, coordination and synchronization of data and workflows across various communication links) associated with interaction between the electronic device and one or more (Paragraph 18, device changing from one communication interface to another when an application relies on communication interface functionality); and 
one or more processors coupled to the memory and configured to execute the one or more instructions (Paragraph 5, mobile wireless device, such as a mobile phone, therefore including a processor) to:
retrieve the set of synchronization data to be transmitted from the electronic device (Paragraph 22, synchronizing data stores involve comparing blocks of data to detect differences and then transferring any data found to be different so as to reconcile those differences (i.e., retrieving synchronization data));
determine one or more characteristics of the set of synchronization data (Paragraph 85, restrict or promote use of particular communication paths by data item type, size, priority, or security permission (i.e., characteristics of synchronization data). Paragraph 87, various communication paths have differing capacities, reliability, capabilities, and methods of operation. Coordination of transmitted data items is performed over the available communication path such that data item synchronization between devices involves one or more communication paths that are available;
receive bandwidth information for each of a set of transport channels including at least one of a peer-to-peer channel or a network-based channel (Paragraph 85, communication paths can consist of…Wi-Fi or Bluetooth (i.e., transport channels). Communication paths differ in speed/bandwidth and other characteristics. Restricting or promoting the use of a particular communication path by data item type, size, priority, or security permission. Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items, but which lacks characteristics required to support push mode for the entire set of data items, or which have other desirable characteristics, such as large bandwidth, high reliability, or low cost. Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item);
select a transport channel for transmitting the set of synchronization data based at least in part on the bandwidth information and the one or more characteristics of the set of synchronization data, the transport channel selected from the set of transport channels (Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items, but which lacks characteristics required to support push mode for the entire set of data items, or which have other desirable characteristics, such as large bandwidth, high reliability, or low cost. Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs (i.e., characteristics of the synchronization data). After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item); 
transmit the set of synchronization data from the electronic device to one or more remote devices via the selected transport channel (Paragraph 147, once the alternate communication path has been selected, communication must be established over it).
Regarding claims 11, 21, the limitations are substantially similar to claim 1. Claim 11 recites a non-transitory machine-readable medium (Bonar, Paragraph 70, transmission medium). Therefore, the claims are rejected under the same rationale.  
Regarding claims 2, 12, the limitations of claims 1, 11, have been addressed. Bonar disclosed:
wherein the one or more characteristics comprise at least one of a size of the set of synchronization data, a time parameter associated with the set of synchronization data, or a type of data within the synchronization data (Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs (i.e., characteristics of the synchronization data)).
Regarding claims 3, 13, the limitations of claims 2, 12, have been addressed.  Bonar disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to: determine whether data in the set of synchronization data is suitable for direct Atty Docket No.: 1984P38639US12 Application No.: 16/420,892transport to a remote device of the one or more remote devices via a peer-to-peer connection based at least in part on at least one of the one or more characteristics of the set of synchronization data (Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items, but which lacks characteristics required to support push mode for the entire set of data items, or which have other desirable characteristics, such as large bandwidth, high reliability, or low cost. Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item), and in response to a determination that the data is not suitable for direct transport to the remote device via the peer-to-peer connection, to establish a network based communication connection (Paragraph 85, communication paths can consist of…Wi-Fi or Bluetooth (i.e., transport channels). Communication paths differ in speed/bandwidth and other characteristics. Restricting or promoting the use of a particular communication path by data item type, size, priority, or security permission (i.e., establishing a network based communication connection). Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item).
Regarding claims 5, 15, the limitations of claims 3, 13, have been addressed. Bonar disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to: determine whether the data in the set of synchronization data is suitable for direct transport to the remote device via the peer-to-peer connection, and in response to a determination that the data is suitable for direct transport to the remote device via the peer-to-peer connection, to determine whether the peer-to-peer connection is available with the remote device (Paragraph 85, communication paths can consist of…Wi-Fi or Bluetooth (i.e., transport channels). Communication paths differ in speed/bandwidth and other characteristics. Restricting or promoting the use of a particular communication path by data item type, size (i.e., suitable), priority, or security permission. Paragraph 89, the selection of communication paths to use is made based upon one or more characteristics of the respective communication paths and the data items to be moved over them, e.g., choosing the communication paths that can support moving the second portion of the data items, but which lacks characteristics required to support push mode for the entire set of data items, or which have other desirable characteristics, such as large bandwidth, high reliability, or low cost. Paragraph 146, the preference function uses parameters describing communication path capabilities (i.e., bandwidth), the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item (i.e., available)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 8-10, 14, 16, 18, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2013/0286942) in view of Krishnamoorthy et al. (US 2017/0027008).
Regarding claims 4, 14, the limitations of claims 3, 13, have been addressed. Bonar disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to: transmit the set of synchronization data via a network-based communication connection (Paragraph 146, after computing a preference value for each data item and communication path combination, any communication path with a computed preference value that crosses a specified threshold is selected for sending the associated data item (i.e., network based). Paragraph 147, once the alternate communication path has been selected, communication must be established over it).
While Bonar disclosed selecting a communication path based on bandwidth (Bonar, Paragraph 89), Bonar did not explicitly disclose wherein to transmit the set of synchronization data includes to transmit the set of synchronization data to a remote storage location via the network-based communication connection and indicate to the one or more remote devices that updated data is available on the remote storage location. 
However, in an analogous art, Krishnamoorthy disclosed wherein to transmit the set of synchronization data includes to transmit the set of synchronization data to a remote storage location via the network-based communication connection and indicate to the one or more remote devices that updated data is available on the remote storage location (Krishnamoorthy, Paragraph 64, Figure 7, application server (i.e., remote storage location) downloading the synchronization data from the application server (i.e., network based communication). Paragraph 67, notifying the client when a match is detected for a synchronization request (i.e., an available update)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Bonar with Krishnamoorthy because the references involve determining which protocols to use to send data, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote storage location of Krishnamoorthy with the teachings of Bonar in order to allow the UEs to communicate more efficiently (Krishnamoorthy, Paragraph 38). 
Regarding claims 6, 16, the limitations of claims 5, 15, have been addressed. Bonar did not explicitly disclose:
wherein the one or more processors are further configured to execute the one or more instructions to, in response to a determination that the peer-to-peer connection is not available with the remote device, to establish a network-based communication connection.
However, in an analogous art, Krishnamoorthy disclosed wherein the one or more processors are further configured to execute the one or more instructions to, in response to a determination that the peer-to-peer connection is not available with the remote device, to establish a network-based communication connection (Paragraph 76, attempting to synchronize the application data over D2D with the selected peer device, the wireless device starts a synchronization update timer and response timer. Where no response has been received from the selected peer device (i.e., connection not available), the wireless device may synchronize with the network application server).
One of ordinary skill in the art would have been motivated to combine the teachings of Bonar with Krishnamoorthy because the references involve determining which protocols to use to send data, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the establishing the network connection of the peer-to-peer connection is not available of Krishnamoorthy with the teachings of Bonar in order to allow the UEs to communicate more efficiently (Krishnamoorthy, Paragraph 38).
Regarding claims 8, 18, the limitations of claims 6, 16, have been addressed. Krishnamoorthy and Bonar disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to: transmit the set of synchronization data via the network-based communication connection (Krishnamoorthy, Paragraph 75, application data synchronized with the network application server using Wi-Fi).
For motivation, please refer to claim 6.
Regarding claims 9, 19, the limitations of claims 8, 11, have been addressed. Krishnamoorthy and Bonar disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to, in response to a determination that the peer-to-peer connection is available with the remote device, establish a peer-to peer communication connection (Bonar, Paragraph 146, the preference function uses parameters describing communication path capabilities, the size of the data item to be sent, the priority of the data item, recent history, or path costs. After computing a preference value for each data item and communication path combination (i.e., bandwidth for each path), any communication path (i.e., P2P) with a computed preference value that crosses a specified threshold is selected for sending the associated data item. Paragraph 147, once the alternate communication path has been selected, communication must be established over it).
Regarding claim 10, the limitations of claim 9 have been addressed. Krishnamoorthy and Bonar disclosed:
wherein the one or more processors are further configured to execute the one or more instructions to transmit the set of synchronization data via the peer-to-peer communication connection (Bonar, Paragraph 147, once the alternate communication path has been selected, communication must be established over it).

Claims 7, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2013/0286942) in view of Krishnamoorthy et al. (US 2017/0027008) and Hassan et al. (US 2017/0078962).
Regarding claims 7, 17, the limitations of claims 6, 16, have been addressed. Bonar and Krishnamoorthy do not explicitly disclose wherein the one or more processors are further configured to execute the one or more instructions to: determine that the peer-to-peer connection is not available with the remote device based at least in part on a determination of a sleep state of the remote device.
(Paragraph 17, first device provides a tethered network connection to a second device while the second device is in sleep mode by sending a wake up message to the second device (i.e., determining the device is in sleep mode in order to send the wake up message). The second device may then synchronize data associated with one or more applications on the second device over the network).
	One of ordinary skill in the art would have been motivated to combine the teachings of Bonar and Krishnamoorthy with Hassan because the references involve synchronization of data, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination of sleep state of Hassan with the teachings of Bonar and Krishnamoorthy in order to only perform synchronization upon wake when data usage and resource cost is a concern (Hassan, Paragraph 20).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.